EXHIBIT 10.3


Janus Resources, Inc.
430 Park Avenue
Suite 702
New York, NY 10022


November 28, 2013


Mr. Thomas Bold
[ADDRESS]


Re:         Your At-Will Consulting Agreement with Janus Resources, Inc.


Dear Mr. Bold:


This letter (the “Agreement”) sets forth the terms and conditions of your
engagement as an independent consultant to and by Janus Resources, Inc. (the
“Company”). For the purposes of this Agreement, capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed thereto in
Paragraph 20 hereof.


1.           Position and Duties.


(a)           Executive Positions. In your capacity as an independent consultant
to the Company, you shall be appointed by the Company to serve as its President
and Chief Executive Officer and/or to such other positions as the Company’s
Board of Directors (the “Board”) may from time to time designate (collectively,
the “Executive Positions”); your services hereunder shall include, but not be
limited to performing all duties consistent with the role of President and Chief
Executive Officer. In performance of your duties, you shall be subject to the
direction of, and be reporting directly to the Company’s Board of Directors;
anything herein to the contrary notwithstanding, if requested by the Board, you
will immediately resign from any Executive Positions in which you may be serving
at such time. Your execution of this Agreement constitutes your acceptance of
your appointment as the Company’s President and Chief Executive Officer.


(b)           Part Time Efforts. While you agree to devote as much of your
efforts, professional attention, knowledge, and experience as may be necessary
to carry on your duties pursuant to this Agreement and the fulfillment of your
responsibilities in accordance with the Executive Positions, it is acknowledged
that your engagement is on a “part-time” basis and you are expected to devote up
to 40% of your time as needed by the Company. Subject further to Paragraph 7(b)
hereof, you may render executive services to, or serve as a director of, any
other Person without the prior approval of the Board, so long as such services
do not create a conflict of interest with you fulfilling your responsibilities
in your Executive Positions. Nothing in this Paragraph 1(b) shall be construed
as preventing you from pursuing any of the following: (i) investing and managing
your personal assets and investments, so long as such assets and investments are
not in businesses which are in direct competition with the Company or otherwise
present a conflict of interest with the Company; (ii) trading securities as an
associated person of a registered broker-dealer as long as you do not trade
securities of the Company or in violation of the Company’s insider trading
policy (iii) participating in civic, charitable, religious, industry and
professional organizations and functions and (iv) continuing to provide your
services to the entities set forth in your letter of even date herewith to the
Company. However, you will provide the Board with prior written notice, as
provided in Paragraph 16 of this Agreement, of your acceptance of a position as
an officer or director of another company.


(c)           Travel. You shall be available to travel as the needs of the
Company’s Business require. Such travel shall be reimbursed pursuant to Section
4(a) below.


(d)           Code of Ethics. During the term of this Agreement and at any time
during which you are serving in an Executive Position with the Company you agree
to execute, deliver and adhere to the Company’s Code of Ethics and Business
Conduct, a copy of which is attached hereto as Appendix A (the “Code of
Ethics”), including the provisions thereof pertaining to the purchase and sale
of the company’s publicly traded securities while you may be in possession of
material non public information.
 
 
1

--------------------------------------------------------------------------------

 


2.           At-Will Engagement as a Consultant.


Anything herein to the contrary notwithstanding, your engagement as a consultant
with and by the Company is an “at-will engagement” arrangement and may be
terminated by you or the Company at any time, with or without cause, and for any
reason whatsoever, upon written notice as provided in Paragraph 10 hereof.


3.           Compensation.


You shall act in the capacity of an independent contractor and shall not be an
employee of the Company during the term of this Agreement. You shall be
compensated by the Company for your services hereunder as follows:


(a)           Monthly Fee. Commencing December 1, 2013 (the “Start Date”), you
shall be paid a monthly fee of $4,166.67 in US Dollars (and as modified from
time to time hereunder, the “Monthly Payment”) ($50,000.00 per year), your
compensation is payable in 12 installments on or about the last day of each
calendar month during the term of this Agreement. The Monthly Payment shall be
prorated for any partial months during the term of this Agreement. You hereby
agree that you shall be responsible for all tax withholdings and all foreign
exchange expenses.


(b)           Stock Options.


As an incentive to enter into and undertake employment pursuant to this
Agreement, and to meet certain Company milestones you will be granted stock
options as follows:


Number, Vesting and Exercise Price. Subject to your execution and delivery of
this Agreement and the definitive Stock Option Agreement substantially in the
form of Exhibit A hereto (the “Stock Option Agreement”) you shall receive a
total of 40,000 options (the “Options”) to purchase up to an aggregate of 40,000
shares of the Company’s common stock; the Options are subject to and shall have
such further restrictions, vesting requirements and exercise provisions as are
set forth in the Stock Option Agreement. Subject to the foregoing the Option
shall vest:


20,000 shares for each calendar year of service in an Executive Position for the
next two years (40,000 shares in the aggregate), which shall become exercisable
as follows:


(a) as to 20,000 shares on December 1, 2014; and
(b) as to 20,000 shares on December 1, 2015.


All determinations and calculations with respect hereto shall be made by the
Board or any committee thereof to which the Board has delegated such authority,
in good faith in accordance with applicable law, the Articles of Incorporation
and By-laws of the Company, in its sole discretion, and shall be final,
conclusive and binding on all persons, including you and the personal
representative of your estate.


4.           Additional Benefits.


(a)           Business Expense Reimbursement. You shall be entitled to
reimbursement for reasonable travel and other out-of-pocket expenses necessarily
incurred in the performance of your duties hereunder, upon submission and
approval of written statements and bills in accordance with the then regular
procedures of the Company (collectively, “Business Expense Reimbursement”).


(b)           D&O Insurance; Officer Liability. The Company does not currently
maintain D&O insurance. When the Company has sufficient funds it will make
commercially reasonable attempts to obtain D&O insurance.
 
 
2

--------------------------------------------------------------------------------

 


(c)           No Other Benefits. Except as set forth in Paragraph 3 and
Paragraph 4(a) and hereof, you shall not be entitled to any other compensation
or benefits hereunder.


5.           Your Representations and Warranties.


You represent and warrant to the Company that:


(a)           The execution, delivery and performance of this Agreement by you
does not conflict with or result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default under any contract,
agreement or understanding, whether oral or written, to which you are a party or
of which you or should be aware and that there are no restrictions, covenants,
agreements or limitations on his right or ability to enter into and perform the
terms of this Agreement, and agrees to indemnify and save the Company and its
affiliates harmless from any liability, cost or expense, including attorney’s
fees, based upon or arising out of any such restrictions, covenants, agreements,
or limitations that may be found to exist;


(b)           You are fully able to perform your duties under this Agreement;


(c)           Except as set forth in Appendix B attached hereto, you are not
party to any ongoing civil or criminal proceedings, and have not been party such
proceedings within the past ten years, and do not know of any such proceeding
that may be threatened or pending against you; and


(d)           You are not currently engaged in activities and will not knowingly
engage in future activities that may cause embarrassment to the Company or
tarnish the reputation or public image of the Company, including but not
necessarily limited to association with or party to: any criminal behavior(s)
such as drug use, theft, or any other potential or active violation of law;
political controversy, civil disobedience, or public protest; lewd, lascivious
behavior.


6.           Discoveries and Works.


All Discoveries and Works which are made or conceived by you during the term of
this Agreement, solely, jointly or with others, that relate to the Company’s
present or anticipated activities, or are used or useable by the Company within
the scope of this Agreement shall be owned by the Company. You shall (a)
promptly notify, make full disclosure to, and execute and deliver any documents
requested by the Company, as the case may be, to evidence or better assure title
to Discoveries and Works in the Company, as so requested; (b) renounce any and
all claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
the Company; (c) assist the Company in obtaining or maintaining for itself at
its own expense United States and foreign patents, copyrights, trade secret
protection or other protection of any and all Discoveries and Works; and (d)
promptly execute, whether during the term of this Agreement or thereafter, all
applications or other endorsements necessary or appropriate to maintain patents
and other rights for the Company and to protect the title of the Company
thereto, including but not limited to assignments of such patents and other
rights. Any Discoveries and Works which, within one year after the expiration or
termination of the term of this Agreement, are made, disclosed, reduced to
tangible or written form or description, or are reduced to practice by you and
which pertain to the business carried on or products or services being sold or
delivered by the Company at the time of such termination shall, as between you
and, the Company, be presumed to have been made during the term of this
Agreement. You acknowledge that all Discoveries and Works shall be deemed “works
made for hire” under the U.S. Copyright Act of 1976, as amended 17 U.S.C. Sect.
101.


7.           Non-competition and Non-Solicitation and Non-Circumvention.


(a)           Non-competition. Except as authorized by the Board, during the
term of this Agreement and for a period of three (3) months thereafter, you will
not (except as an officer, director, stockholder, employee, agent or consultant
of the Company or any subsidiary or affiliate thereof) either directly or
indirectly, whether or not for consideration, (i) in any way, directly or
indirectly, solicit, divert, or take away the business of any person who is or
was a customer of the Company, or in any manner influence such person to cease
doing business in part or in whole with Company; (ii) engage in a Competing
Business; (iii) except for investments or ownership in public entities, mutual
funds and similar investments, none of which constitute more than 5% of the
ownership or control of such entities, own, operate, control, finance, manage,
advise, be employed by or engaged by, perform any services for, invest or
otherwise become associated in any capacity with any person engaged in a
Competing Business; or (iv) engage in any practice the purpose or effect of
which is to intentionally evade the provisions of this covenant. For purposes of
this section, “Competing Business” means any company or business which is
engaged directly or indirectly in any Company Business carried on or planned to
be carried on (if such plans were developed the term of this Agreement) by the
Company or any of its subsidiaries or affiliates.
 
 
3

--------------------------------------------------------------------------------

 


(b)           The following activities shall not be deemed to be Competitive to
the Company’s Business, unless the parties mutually agree to modify based upon
developments within the Company:


 
(i)
Your ongoing relationship with Stem Cell Systems Gmbh.



 
(ii)
Notwithstanding, Company acknowledges that you may have other existing outside
interests. Provided such:



 
a.
Interests do not affect your ability to competently perform obligations
hereunder, and



 
b.
Entities do not compete with any Company Business. Company hereby consents to
allow you to continue to provide services to such other entities. You agree to
not compete with any Company Business, or with the Company’s products and
technologies and technologies under development.



(c)           Non-Solicitation and Non-Circumvention. For a period of three (3)
months following the termination of this Agreement, you will not directly or
indirectly, whether for your account or for the account of any other individual
or entity, solicit or canvas the trade, business or patronage of, or sell to,
any individuals or entities that were investors, customers or employees of the
Company during the term of this Agreement, or prospective customers with respect
to whom a sales effort, presentation or proposal was made by the Company or its
affiliates, during the one year period prior to the termination of this
Agreement. Without limiting the foregoing, you shall not, directly or indirectly
(i) solicit, induce, enter into any agreement with, or attempt to influence any
individual who was an employee or consultant of the Company at any time during
the term of this Agreement, to terminate his or her employment relationship with
the Company or to become employed or engaged by you or any individual or entity
by which you are employed or for which you are acting as a consultant or other
advisory capacity, and/or (ii) interfere in any other way with the employment,
or other relationship, of any employee of, or consultant to, the Company or its
affiliates.


(d)           Requirement to Safeguard Confidential Information. All
Confidential Information of the Company is expressly acknowledged by you to be
the sole property of the Company, and the disclosure of the Confidential
Information shall not be deemed to confer any rights with respect to such
Confidential Information on you. You will exercise reasonable care to ensure the
confidentiality of the Confidential Information. All confidential information
which you may now possess, or may obtain or create prior to the termination date
of this Agreement, relating to the business of the Company, or any customer or
supplier of the Company, or any agreements, arrangements, or understandings to
which the Company is a party, shall not be disclosed or made accessible by you
to any other person or entity either during the term of or after the termination
of this Agreement or used by you except during the term of this Agreement in the
business and for the benefit of the Company, without the prior written consent
of the Company. Nothing herein shall be construed as an obligation of the
Company to consent to the terms and conditions of any such request and under no
circumstances shall any such approval be deemed to waive, alter or modify the
terms and conditions of this Agreement. You shall return all tangible evidence
of such Confidential Information to the Company prior to or upon the termination
of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


8.           Enforcement.


(a)           Provisions Reasonable. You acknowledge and agreed that:


(i)           before and since the Start Date the Company has operated and
competed and will operate and compete in a global market, with respect to the
Company’s Business;
(ii)          competitors of the Company are located in countries around the
world;


(iii)         in order to protect the Company adequately, any enjoinder of
competition would have to apply world-wide;


(iv)          during the term of this Agreement, both before and after the Start
Date, on behalf of the Company, you have acquired and will acquire knowledge of,
and you have come into contact with, initiated and established relationships
with and will come into contact with, initiate and establish relationships with,
both existing and new clients, customers, suppliers, principals, contacts and
prospects of the Company, and that in some circumstances you have been or may
well become the senior or sole representative of the Company dealing with such
persons; and


(v)           in light of the foregoing, the provisions of Paragraphs 6, and 7
are reasonable and necessary for the proper protection of the business, property
and goodwill of the Company and the Company Business.


(b)           Enforcement. Nothing herein contained shall be construed as
prohibiting the Company or you from pursuing any remedies available for any
breach or threatened breach of this Agreement. A waiver by the Company or you of
any breach of any provision hereof shall not operate or be construed as a waiver
of a breach of any other provision of this Agreement or of any subsequent
breach.


9.           Termination.


(a)           Manner of Termination. The Company and you may terminate this
Agreement, with or without cause, for any reason whatsoever, by providing
written notice (the “Termination Notice”), in accordance with Paragraph 16, to
the other specifying the date of termination (the “Termination Date”).


(b)           Effect of Termination. In the event this Agreement is terminated
pursuant to Paragraph 9(a) your rights and the Company’s obligations hereunder
shall cease as of the effective date of the termination; provided, however, that
you shall be eligible to exercise your Options pursuant to the Stock Option
Agreement and the Company shall pay you your Business Expense Reimbursements
through the Termination Date; the full payment to you of the Business Expense
Reimbursements, upon termination of this Agreement, shall completely and fully
discharge and constitute a release by you of any and all obligations and
liabilities of the Company to you, including, without limitation, the right to
receive any other compensation hereunder, and you shall not be entitled to any
severance compensation of any kind, and shall have no further right or claim to
any compensation, or severance compensation under this Agreement or otherwise
against the Company or its affiliates, from and after the Termination Date.


(c)           Resignation. The termination of this Agreement pursuant to this
Paragraph 9 shall constitute your resignation from any and all Executive
Positions and, if applicable, as a Director of the Company effective as of the
Termination Date.
 
 
5

--------------------------------------------------------------------------------

 


(d)           Return of Documents and Property. Upon the expiration or
termination of this Agreement, or at any time upon the request of the Company,
you (or your heirs or personal representatives) shall deliver to the Company in
good order (a) all documents and materials (including, without limitation,
computer files) containing Trade Secrets and Confidential Information relating
to the business and affairs of the Company or its affiliates; (b) all documents,
materials, equipment and other property (including, without limitation, computer
files, computer programs, computer operating systems, computers, printers,
scanners, pagers, telephones, credit cards and ID cards) belonging to the
Company or its affiliates, which in either case are in the possession or under
the your control (or the control of your heirs or personal representatives); and
(c) all corporate records of the Company, including minute books, accounting
related materials, audit related materials, attorney correspondence, and any
other such records which may be in your possession.


(e)           Survival of Certain Provisions. Notwithstanding anything to the
contrary contained herein, if this Agreement is terminated the provisions of
Paragraphs 5, 6, 7, 8, 9, 10 and 11 of this Agreement shall survive such
termination and continue in full force and effect.
 
(f)           Relinquishment of Authority. Notwithstanding anything to the
contrary set forth herein, upon written notice to you, the Company may
immediately relieve you of all your duties and responsibilities hereunder and
may relieve you of authority to act on behalf of, or legally bind, the Company.
However, such action by the Company shall not alter the Company’s obligations to
you with regard to the procedure for a termination.


10.          Successors and Assigns.


This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. In view of the personal nature of the services to be
performed under this Agreement by you, you shall not have the right to assign or
transfer any of your rights, obligations or benefits under this Agreement,
except as otherwise noted herein.


11.          No Reliance on Representations.


You acknowledge that you are not relying, and have not relied, on any promise,
representation or statement made by or on behalf of the Company which is not set
forth in this Agreement.


12.          Entire Agreements; Amendments.


This Agreement sets forth our entire understanding with respect to your
engagement by the Company as a consultant, and supersedes all existing
agreements between you and the Company concerning such engagement, and may be
modified only by a written instrument duly executed by each of you and the
Company.


13.          Waiver.


Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.


14.          Construction.


You and the Company have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by you and the Company and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
15.          Severability.


Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.


16.          Notices.


All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made by (i) certified mail, return receipt requested; (ii)
nationally recognized overnight courier delivery; (iii) by facsimile
transmission provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party; (iv) by email to
the email address set forth below; or (v) hand delivery as follows:


To the Company:


Janus Resources, Inc.
430 Park Avenue, Suite 702
New York, NY 10022


With a copy (which shall not constitute notice) to:


Joseph Sierchio, Esq.
Sierchio & Company, LLP
430 Park Avenue, Suite 702
New York, NY 10022
Fax: (212) 246-3039
JSierchio@usandseclaw.com


To you:


Thomas Bold
[ADDRESS]


to the other party given in accordance with the provisions of this Paragraph 16.
Any notice given in accordance with the provisions of this Paragraph 16 shall be
deemed given (i) three (3) business days after mailing (if sent by certified
mail), (ii) one (1) business day after deposit of same with a nationally
recognized overnight courier service (if delivered by nationally recognized
overnight courier service), or (iii) on the date delivery is made if delivered
by hand or facsimile.
 
 
7

--------------------------------------------------------------------------------

 


17.          Counterparts; Delivery by Facsimile or Email.


(a)           This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by you and the Company and
delivered to the other, it being understood that you and the Company need not
sign the same counterpart. This Agreement may be executed by facsimile or email
signature and a facsimile or email signature shall constitute an original for
all purposes.


(b)           This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.


18.           Disclosure and Avoidance of Conflicts of Interest.


During the term of this Agreement, you will promptly, fully and frankly disclose
to the Company in writing:


(a)           the nature and extent of any interest you or your Affiliates (as
hereinafter defined) have or may have, directly or indirectly, in any contract
or transaction or proposed contract or transaction of or with the Company or any
subsidiary or affiliate of the Company;


(b)           every office you may hold or acquire, and every property you or
your Affiliates may possess or acquire, whereby directly or indirectly a duty or
interest might be created in conflict with the interests of the Company or your
duties and obligations under this Agreement;


(c)           the nature and extent of any conflict referred to in subsection
(b) above; and


(d)           you acknowledge that it is the policy of the Company that all
interests and conflicts of the sort described herein be avoided, and you agree
to comply with all policies and directives of the Board from time to time
regulating, restricting or prohibiting circumstances giving rise to interests or
conflicts of the sort described herein. During the term of this Agreement,
without prior written approval of the Board, which approval may be granted or
denied in its sole discretion, you shall not enter into any agreement,
arrangement or understanding with any other person or entity that would in any
way conflict or interfere with this Agreement or your duties or obligations
under this Agreement or that would otherwise prevent you from performing your
obligations hereunder, and you represent and warrant that you or your Affiliates
have not entered into any such agreement, arrangement or understanding.


19.          [INTENTIONALLY LEFT BLANK]


20.          Definitions.


For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below:


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.


“Company Business” means the Company’s business activities and operations as
conducted during the term of this Agreement and all products planned,
researched, developed, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its Affiliates, together
with all services provided or planned by the Company or any of its Affiliates,
during your relationship with the Company.
 
 
8

--------------------------------------------------------------------------------

 


“Confidential Information” shall mean any and all information in addition to
Trade Secrets used by, or which is in the possession of the Company and relating
to the Company’s business or assets specifically including, but not limited to,
information relating to the Company’s products, services, strategies, pricing,
customers, representatives, suppliers, distributors, technology, finances,
employee compensation, computer software and hardware, inventions, developments,
in each case to the extent that such information is not required to be disclosed
by applicable law or compelled to be disclosed by any governmental authority.
Notwithstanding the foregoing, the terms “Trade Secrets” and “Confidential
Information” do not include information that (i) is or becomes generally
available to or known by the public (other than as a result of a disclosure by
the Executive), provided, that the source of such information is not known by
you to be bound by a confidentiality agreement with the Company; or (ii) is
independently developed by you without violating this Agreement.


“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications and all
materials, information, inventions, discoveries, developments, methods,
compositions, concepts, ideas, writings, computer code and the like (whether or
not patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by you (whether alone or with others,
whether or not during normal business hours and whether on or off Company
premises) during the term of this Agreement that relate to either the Company’s
Business or any prospective activity of the Company or any of its Affiliates.


“Person” means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, trust, bank, trust company, land trust, business trust or other entity
or organization.
 
“Trade Secrets” shall mean all confidential and proprietary information
belonging to the Company (including current client lists and prospective client
lists, ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data,
copyrightable works, financial and marketing plans and customer and supplier
lists and information.


21.           Further Assurances. The parties will execute such further
instruments and take such further actions as may be reasonably necessary to
carry out the intent of this Agreement.


22.           Non-Employee Status; Independent Contractor. The Company and you
hereby acknowledge that you are a resident of Germany and you are providing your
services from Germany. The Company and you hereby acknowledge that you are and
will be an independent consultant to and not an employee (or person of similar
status) of the Company or any of its Affiliates for purposes of the Internal
Revenue Code of 1986, as amended (the “Code”), and Sections 601-608 of the
Employee Retirement Income Security Act of 1974, as amended. You acknowledge
that you will not be paid any “wages” (as defined in the Code) in respect of the
services under this Agreement, and the Company will not withhold any amounts
from the consideration paid hereunder for tax purposes.


You shall be solely responsible for all taxes (including penalties and interests
thereon) imposed on you by reason of the payment of any compensation, benefits
or other amounts payable in respect of the this Agreement or the services under
this Agreement, if any, and shall indemnify the Company and its Affiliates for
any losses or damages (including reasonable attorneys’ fees) incurred or
suffered by the Company or its Affiliates as a result of your failure to pay any
such taxes (including any penalties and interest thereon).
 
 
9

--------------------------------------------------------------------------------

 


23.           Governing Law. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.




[SIGNATURE PAGE FOLLOWS]
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
If you agree to, and accept employment in accordance with, the foregoing terms
and conditions, please sign a copy of this Agreement where indicated below and
return it to the Company.


Sincerely,


Janus Resources, Inc.




By:          /s/ Joseph Sierchio                                  
Name:     Joseph Sierchio
Title:       Director


Acceptance


On this 30th day of November, 2013, I, Thomas Bold, agree to and accept the
terms and conditions of this Consulting Agreement with Janus Resources, Inc.






/s/ Thomas Bold                                                           
Name:     Thomas Bold
 
 
11

--------------------------------------------------------------------------------